Citation Nr: 0909198	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroenteritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The Veteran had active service from August 1974 to August 
1976 and from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's claims of service 
connection for gastroenteritis and for pseudofolliculitis 
barbae (PFB).  Although the Veteran requested a Travel Board 
hearing at the RO, he failed to report for this hearing 
scheduled in December 2008.  Thus, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).

In a June 2006 rating decision issued to the Veteran and his 
service representative in July 2006, the RO granted service 
connection for PFB and assigned a 10 percent rating effective 
October 15, 2004.  There is no subsequent correspondence from 
the Veteran expressing disagreement with the rating or 
effective date assigned.  Thus, an issue relating to PFB is 
no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (1997).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current disability 
due to gastroenteritis which could be attributed to active 
service.




CONCLUSION OF LAW

Gastroenteritis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2004 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his claimed gastroenteritis to active service and 
noted other types of evidence the Veteran could submit in 
support of his claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for 
gastroenteritis.  Thus, any failure to notify and/or develop 
this claim under the VCAA cannot be considered prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for 
gastroenteritis is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board; as noted above, however, the Veteran failed to 
report for his Travel Board hearing scheduled in December 
2008.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided a VA examination for 
gastroenteritis; thus, additional medical opinions are 
unnecessary.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred gastroenteritis during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination at the beginning of his first 
period of active service in May 1974, it appears that he 
reported a history of stomach trouble.  There are several 
markings on his medical history report form where he was 
asked to indicate whether he experienced a history of 
"stomach, liver, or intestinal trouble" so it is not 
entirely clear whether he reported a pre-service history of 
stomach trouble.  Clinical evaluation showed a small 
umbilical hernia but otherwise was normal.  The Veteran was 
not treated for gastroenteritis during his first period of 
active service.  At the Veteran's separation physical 
examination at the end of his first period of active service 
in June 1976, he reported a history of stomach trouble which 
the in-service examiner attributed to indigestion.  Clinical 
evaluation showed no abdominal tenderness or masses.

A copy of the Veteran's enlistment physical examination at 
the beginning of his second period of active service in 
October 1979 was not available for review.

In November 1980, the Veteran complained of stomach pains.  
Objective examination showed that his stomach was "sort of 
tender."  The assessment was gastroenteritis.

In January 1983, the Veteran complained of an "upset 
stomach" which had lasted for 3 days.  He denied any change 
in diet.  He vomited twice the day before after his meals.  
His appetite was decreased.  Two nights earlier, the Veteran 
reported waking up about 2 a.m. with stomach pain.  His bowel 
movements were regular.  He also reported dizziness before 
vomiting the night before.  Objective examination showed 
slightly active bowel sounds and a small amount of pain on 
rebound.  The assessment was gastroenteritis.  The Veteran 
was instructed to stay on a clear liquid diet.

The Veteran elected not to undergo an separation physical 
examination at the end of his second period of active service 
in October 1983.

The post-service medical evidence shows that, on VA 
outpatient treatment in July 1992, the Veteran complained of 
a stomach ache and nausea after eating at a restaurant the 
night before.  He denied vomiting, diarrhea, or constipation, 
and reported 1 bowel movement since experiencing nausea.  
Physical examination showed positive bowel sounds, a soft, 
non-distended abdomen, and mild mid-epigastric tenderness to 
deep palpation.  The assessment was gastroenteritis.

On VA examination in April 2006, no current complaints were 
noted.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran's 
history included recurrent abdominal pain and bulging "in 
the area of the umbilicus" with occasional radiating pain 
from the lower abdomen to the scrotal area.  He also reported 
occasional clear urethral discharge.  These symptoms had been 
present for several years.  He reported previous symptomatic 
treatment.  He denied any history of surgery or invasive 
procedures.  He also denied any current nausea, vomiting, 
diarrhea or constipation, heartburn, indigestion, reflux, 
epigastric pain, difficulty swallowing, hematemesis, or 
melena.  Physical examination showed stable weight, no 
history or evidence of anemia, no history or previous ulcer, 
a symmetrical abdomen with active bowel sounds in all 
4 quadrants, no tenderness, guarding, rebound, organomegaly, 
masses, or evidence of pain, and evidence of a small 
reducible umbilical hernia.  The VA examiner opined that the 
Veteran's current symptoms were not compatible with his in-
service treatment for gastroenteritis.  This examiner also 
determined that the Veteran's current symptoms and condition 
were less likely than not related to active service or any 
conditions treated while the Veteran was on active service.  
The diagnoses included a history of gastroenteritis, 
resolved, with no disease found.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
gastroenteritis.  Initially, the Board notes that the Veteran 
was treated for 2 episodes of gastroenteritis in November 
1980 and January 1983 during his second period of active 
service; otherwise, the Veteran's service treatment records 
are negative for gastroenteritis during both of his periods 
of active service.  It appears that the Veteran's in-service 
gastroenteritis was acute, transitory, and resolved with in-
service treatment on both occasions.  Because the Veteran 
elected not to undergo a separation physical examination at 
the end of his second period of active service, his physical 
condition at his final discharge from active service is 
unknown.  It also appears that, following his service 
separation in October 1983, the Veteran first was treated for 
gastroenteritis in July 1992, or almost 9 years after service 
separation, when he was diagnosed as having gastroenteritis.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence consists of the 
Veteran's April 2006 VA examination.  At that time, the VA 
examiner diagnosed the Veteran as having a history of 
gastroenteritis which had been resolved and found no current 
disease.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  

After reviewing the claims file and thoroughly examining the 
Veteran, the VA examiner also determined in April 2006 that 
the Veteran's current history of gastroenteritis was not 
related to active service or any incident of such service, to 
include his in-service treatment for gastroenteritis.  There 
is no competent contrary opinion of record.  Absent evidence 
of current gastroenteritis which could be attributed to 
active service, and without a medical nexus relating any 
current symptoms to the Veteran's in-service treatment for 
gastroenteritis, the Board finds that service connection for 
gastroenteritis is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for gastroenteritis is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


